DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent No. 10,447,771, which is a continuation of U.S. Patent No. 9,742839.  The amendment filed on August 9, 2021 has been entered.  Claims 1, 5, 8, 12, 15, 19 and 20 are amended.  Claims 1-20 are pending in the application.  Applicant’s amendments to the claims have overcome rejections of claims 1-20 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed on March 9, 2021.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Benjamin M. Urban (Reg. No. 71,591), on September 13, 2021, a proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claim 8 as shown in the Examiner’s Amendment below and file terminal disclaimers in order to overcome rejection(s) under 35 U.S.C. 112 and double patenting, and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Benjamin M. Urban (Reg. No. 71,591), on September 13, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

8. 	(Currently amended) A system comprising one or more servers, the system configured to perform functions comprising:
receiving, via a network interface, a command to remove a particular media item from a playback queue, wherein one or more playback devices of a media playback system are configured to play back media items according to the playback queue;
based on receiving the command 
adding, to the playback queue, a tombstone indicator indicating that the particular media item has been removed from the playback queue;
receiving, via the network interface from the media playback system, a request for a window of one or more media items from the playback queue;
based on receiving the request for the window, sending, via the network interface to the media playback system, data representing a particular window of media items from the playback queue, wherein the particular window includes the tombstone indicator;

based on detecting the given tombstone removal trigger, removing the tombstone indicator from the playback queue.

Allowable Subject Matter

Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Koganti (PG PUB US2009/0077263) teaches methods, apparatus, systems, and computer program products provided for wirelessly synchronizing datasets that are stored on a wireless device and at a network device, such as a network server or database. Present aspects provide for a simplified and efficient synchronization process, whereby synchronization can be completed in a single round-trip of wireless communication between the wireless device and the network device. Single round-trip synchronization provides for less use of network resources, shorter overall synchronization cycle times and lessens the likelihood of wireless network failures, such as call drops or the like, causing the synchronization process to fail. Additionally, simplification and efficiency are further realized by creating a synchronization process that allows the network dataset to be independent of the wireless device datasets, i.e., the network server does not require a full change history nor is the network server required to know the wireless device dataset version [Koganti, Abstract].
Moshaiov (US Patent 6,256,634) teaches method and system coordinates the purging of tombstones for data items deleted from a directory service database of a message queuing 
Gogan (US Patent 8,204,890) teaches methods, systems, and apparatuses, including computer programs encoded on computer-readable media, for receiving a plurality of metadata associated with a plurality of media items. Each metadata includes a ranking score and a resource locator of the media item. Queuing media item identifiers based on the plurality of metadata and ordering the queue based on the ranking scores. Retrieving a portion of a highest-ranking unplayed media item and providing the portion to a content playback device. Receiving vote indications for an unplayed media item. The ranking score of the unplayed media is updated item based on the received vote indications. The unplayed media items are reordered in the queue based upon the updated ranking score of the unplayed media item. Retrieving a portion of a highest-ranking unplayed media item in the reordered queue and providing the portion to a content playback device [Gogan, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “detecting a given tombstone removal trigger from among multiple tombstone removal triggers, wherein each of the multiple tombstone removal triggers causes the computing system to remove at least one tombstone when detected;” as set forth in independent claim 1 and similar language in independent claims 8 and 15.
Dependent claims 2-7, 9-14 and 16-20 further limit allowed independent claims 1, 8 and 15 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                           /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441